        Case 4:20-cv-01050 Document 1 Filed on 03/24/20 in TXSD Page 1 of 11



                                      UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

                                    §
JON THOMPSON,                       §
                                    §
                 Plaintiff,         §
                                    §
v.                                  § Civil Action No. _______________
                                    §
COLE INTERNATIONAL TUBULAR          §
SERVICE, LLC D/B/A COLE ENTERPRISES §
INTERNATIONAL TUBULAR SERVICE       § JURY TRIAL DEMANDED
                                    §
                Defendant.          §
                                    §

                                         ORIGINAL COMPLAINT

         Jon Thompson (“Plaintiff” or “Thompson”) brings this action against Cole International

 Tubular Service, LLC d/b/a Cole Enterprises International Tubular Service (“Defendant” or “Cole”),

 seeking all available relief, including compensation, unpaid back wages, overtime compensation,

 liquidated damages, and attorneys’ fees and costs pursuant to the provisions of Sections 207 and

 216(b) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19, and the Pennsylvania

 Minimum Wage Act (“PMWA”), 43 P.S. §§ 333.101, et seq.

                                                     I.
                                                  OVERVIEW

         1.         This action seeks to recover overtime wages, liquidated damages, and other applicable

 penalties brought pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19, and the

 Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. §§ 333.101, et seq.

         2.         Plaintiff worked for Cole within the relevant statutes of limitations and was paid for

 some but not all hours worked, and was not paid any overtime.1


         1   Cole failed to pay Plaintiff Thompson for his last 24 hours of work.



 Original Complaint                                                                                Page 1
       Case 4:20-cv-01050 Document 1 Filed on 03/24/20 in TXSD Page 2 of 11



        3.       Cole improperly classified Plaintiff as an independent contractor.

        4.       Although Plaintiff routinely worked in excess of forty (40) hours per workweek,

Plaintiff was not paid overtime of at least one and one-half his regular rate for all hours worked in

excess of forty (40) hours per workweek.

        5.       The decision by Cole not to pay overtime compensation (or for all hours worked) was

neither reasonable nor in good faith.

        6.       Cole knowingly and deliberately failed to compensate Plaintiff for all hours worked

and overtime of at least one and one-half his regular rate for all hours worked in excess of forty (40)

hours per workweek.

        7.       Plaintiff did not perform work that meets the definition of exempt work under the

FLSA or the PMWA.

        8.       Plaintiff therefore seeks to recover all unpaid wages and other damages owed under

the FLSA, and to recover all unpaid overtime and other damages owed under the PMWA.

                                                II.
                                           THE PARTIES

        9.       Plaintiff Jon Thompson (“Thompson”) worked for Cole during the relevant time

period. Plaintiff Thompson was not paid for all hours worked nor did he receive overtime

compensation for all hours worked in excess of forty (40) hours each workweek.

        10.      Cole International Tubular Service, LLC d/b/a Cole Enterprises International

Tubular Service (“Cole”) is a Texas limited liability company and may be served through its registered

agent for service: Samuel A. Cole, 1312 Live Oak St. #219, Houston, Texas 77003.




Original Complaint                                                                              Page 2
       Case 4:20-cv-01050 Document 1 Filed on 03/24/20 in TXSD Page 3 of 11



                                                III.
                                       JURISDICTION & VENUE

        11.        This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1331

as this is an action arising under 29 U.S.C. §§ 201–19.

        12.        This Court has supplemental jurisdiction over the additional Pennsylvania state law

claims under 29 U.S.C. § 1367.

        13.        This Court has personal jurisdiction over Cole because the cause of action arose within

this District as a result of Cole’s conduct within this District.

        14.        Venue is proper in the Southern District of Texas because this is a judicial district

where a substantial part of the events or omissions giving rise to the claim occurred.

        15.        Specifically, Cole is headquartered in The Woodlands, Montgomery County, Texas

which is located in this District and Division.

        16.        Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391.

                                                 IV.
                                          ADDITIONAL FACTS

        17.        Cole is an oilfield service company with its headquarters located in Conroe, Texas.2

        18.        Specifically, Cole provides its clients with connection solutions and employs Thread

Representatives/Specialists like Plaintiff Thompson to inspect3 and ensure certain pipe and casing

connects properly while working at well sites/drillings location in the oilfield and offshore in the Gulf

of Mexico.4

        19.        Cole has operations throughout the United States and the Gulf of Mexico.



        2   See https://coleenterprises.com.

        3   See https://coleenterprises.com/process/threaded-connections/.

        4   See https://coleenterprises.com/service/thread-rep/.



Original Complaint                                                                                 Page 3
       Case 4:20-cv-01050 Document 1 Filed on 03/24/20 in TXSD Page 4 of 11



           20.   Plaintiff Thompson worked exclusively for Cole as a Thread Representative/Specialist

from approximately February 2019 until August 2019.

           21.   Plaintiff Thompson worked for Cole as a Thread Representative/Specialist in

Pennsylvania and West Virginia.

           22.   Cole paid Plaintiff Thompson by the hour.

           23.   Specifically, Plaintiff Thompson was initially paid $18.00 per hour.

           24.   Sixty (60) days later, Plaintiff Thompson was given a raise to $20.00 per hour plus a

per diem of $40.00, but still did not receive overtime compensation at the required rate of time-and-

one-half for all hours worked over forty (40) each workweek.

           25.   Cole also failed to pay Plaintiff Thompson at all for his last 24 hours of work.

           26.   As a Thread Representative/Specialist for Cole, Plaintiff Thompson’s primary job

duties included running pipe, inspecting pipe, and ensuring that pipe connections and casings were

connected properly.

           27.   Although it is well-known that blue-collar oilfield workers like Plaintiff are not

exempt from overtime, Cole did not pay Plaintiff the additional overtime premium required by the

FLSA for hours worked in excess of forty (40) each workweek.

           28.   Plaintiff’s primary job duties included performing daily checklists, assisting with the

preparation of equipment, and performing other oilfield related functions on various job sites.

           29.   Plaintiff would conduct his day-to-day activities within mandatory and designed

parameters and in accordance with pre-determined operational plans created by Cole and/or its

clients.

           30.   Plaintiff’s daily and weekly activities were routine and largely governed by standardized

plans, procedures, and checklists created by Cole and/or its clients.




Original Complaint                                                                                  Page 4
       Case 4:20-cv-01050 Document 1 Filed on 03/24/20 in TXSD Page 5 of 11



        31.      Virtually every job function was pre-determined by Cole and/or its clients, including

the tools to use at a job site, the schedule of work, and related work duties. Plaintiff was prohibited

from varying his job duties outside of the predetermined parameters.

        32.      Moreover, Plaintiff’s job functions were primarily routine and manual labor in nature,

requiring little to no official training, much less a college education or other advanced degree.

        33.      Indeed, Plaintiff is a blue-collar oilfield worker. He relied on his hands, physical skills,

and energy to perform manual and routine labor in the oilfield.

        34.      Cole determined the hours Plaintiff worked.

        35.      Cole set Plaintiff’s rate of pay and controlled the number of hours Plaintiff worked.

        36.      Cole set all employment-related policies applicable to Plaintiff.

        37.      Cole maintained control over pricing and marketing. Cole also chose equipment and

product suppliers.

        38.      Cole owned or controlled the equipment and supplies that Plaintiff used to perform

Plaintiff’s work.

        39.      Cole had the power to hire and fire Plaintiff.

        40.      Cole made all personnel and payroll decisions with respect to, including but not limited

to, the decision to pay Plaintiff an hourly wage with no overtime pay, and the failure to pay Plaintiff

Thompson for his last 24 hours of work.

        41.      Cole reimbursed Plaintiff for expenses and bought or provided tools and equipment

Plaintiff Thompson used while on location. For example, Cole reimbursed Plaintiff Thompson for all

mileage incurred on behalf of Cole and/or its clients.

        42.      Plaintiff did not employ his own workers nor was he allowed to employ his own

workers.

        43.      Plaintiff worked continuously for Cole on a permanent full-time basis.



Original Complaint                                                                                    Page 5
         Case 4:20-cv-01050 Document 1 Filed on 03/24/20 in TXSD Page 6 of 11



          44.    Cole, instead of Plaintiff, made the large capital investments in vehicles, buildings,

equipment, tools, and supplies.

          45.    Moreover, Cole paid operating expenses like rent, payroll, marketing, insurance, and

bills.

          46.    Plaintiff relied on Cole for his work.

          47.    Plaintiff did not market any business or services of his own.

          48.    Instead, Plaintiff worked the hours assigned by Cole, performed duties assigned by

Cole, worked on projects assigned by Cole, and worked for the benefit of Cole and its customers.

          49.    Cole paid Plaintiff on a weekly basis.

          50.    Plaintiff did not earn a profit based on any business investment of his own.

          51.    Rather, Plaintiff’s only earning opportunity was based on the number of hours he was

allowed to work, which was controlled by Cole and/or its customers.

          52.    Cole improperly classified Plaintiff as an independent contractor.

          53.    The classification was improper because Plaintiff was not in business for himself.

          54.    Instead, he was economically dependent upon Cole for work.

          55.    The FLSA mandates that overtime be paid at one and one-half times an employee’s

regular rate of pay.

          56.    Plaintiff Thompson regularly worked in excess of forty (40) hours per week but never

received overtime compensation.

          57.    Accordingly, Cole’s pay policies and practices blatantly violated the FLSA and the

PMWA.




Original Complaint                                                                               Page 6
       Case 4:20-cv-01050 Document 1 Filed on 03/24/20 in TXSD Page 7 of 11



                                               V.
                                        CAUSES OF ACTION

                                           COUNT ONE
                            (Collective Action Alleging FLSA Violations)

A.      FLSA COVERAGE

        58.      All previous paragraphs are incorporated as though fully set forth herein.

        59.      At all times hereinafter mentioned, Cole has been an employer within the meaning of

Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        60.      At all times hereinafter mentioned, Cole has been an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        61.      At all times hereinafter mentioned, Cole has been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the production

of goods for commerce, or employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person, or in any closely related process

or occupation directly essential to the production thereof, and in that those enterprises have had, and

have, an annual gross volume of sales made or business done of not less than $500,000.00 (exclusive

of excise taxes at the retail level which are separately stated).

        62.      During Plaintiff’s employment with Cole, Plaintiff provided services for Cole that

involved interstate commerce for purposes of the FLSA.

        63.      In performing the operations hereinabove described, Plaintiff was engaged in

commerce or in the production of goods for commerce within the meaning of §§ 203(b), 203(i), 203(j),

206(a), and 207(a) of the FLSA. 29 U.S.C. §§ 203(b), 203(i), 203(j), 206(a), 207(a).




Original Complaint                                                                              Page 7
       Case 4:20-cv-01050 Document 1 Filed on 03/24/20 in TXSD Page 8 of 11



        64.      Specifically, Plaintiff was a non-exempt employee who worked for Cole during the

relevant statutes of limitation, and was engaged in oilfield services that were directly essential to the

production of goods for Cole and related oil and gas companies. 29 U.S.C. § 203(j).

        65.      At all times hereinafter mentioned, Plaintiff was an individual employee engaged in

commerce or in the production of goods for commerce as required by 29 U.S.C. §§ 206–07.

        66.      In violating the FLSA, Cole acted willfully, without a good faith basis and with reckless

disregard of applicable federal law.

B.      FAILURE TO PAY WAGES IN ACCORDANCE WITH THE FLSA

        67.      All previous paragraphs are incorporated as though fully set forth herein.

        68.      Cole violated provisions of Sections 7 and 15 of the FLSA, 29 U.S.C. §§ 207, and

215(a)(2) by employing Plaintiff in an enterprise engaged in commerce or in the production of goods

for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours without

compensating such employees for hours worked in excess of forty (40) per workweek at rates at least

one and one-half times the regular rates.

        69.      Plaintiff has suffered damages and continues to suffer damages as a result of Cole’s

acts or omissions as described herein; though Cole is in possession and control of necessary

documents and information from which Plaintiff would be able to precisely calculate damages.

        70.      Moreover, Cole knowingly, willfully and in reckless disregard carried out its illegal

pattern of failing to pay Plaintiff overtime compensation. 29 U.S.C. § 255(a).

        71.      Cole knew or should have known its pay practices were in violation of the FLSA.

        72.      Cole is a sophisticated party and employer, and therefore knew (or should have known)

its policies were in violation of the FLSA.

        73.      Plaintiff, on the other hand, is an unsophisticated laborer who trusted Cole to pay in

accordance with the law.



Original Complaint                                                                                 Page 8
       Case 4:20-cv-01050 Document 1 Filed on 03/24/20 in TXSD Page 9 of 11



        74.      The decision and practice by Cole to not pay overtime was neither reasonable nor in

good faith.

        75.      Accordingly, Plaintiff is entitled to overtime wages for all hours worked in excess of

forty (40) in a workweek pursuant to the FLSA in an amount equal to one-and-a-half times his regular

rate of pay, plus liquidated damages, attorneys’ fees and costs.

                                          COUNT TWO
                         (Class Action Alleging Violations of the PWMA)

A.      PMWA COVERAGE

        76.      All previous paragraphs are incorporated as though fully set forth herein.

        77.      At all times hereinafter mentioned, Cole has been an employer within the meaning of

the PMWA, 43 P.S. § 333.103(f).

        78.      At all times hereinafter mentioned, Plaintiff Thompson has been an employee within

the meaning of the PMWA, 43 P.S. § 333.103(g).

B.      FAILURE TO PAY WAGES IN ACCORDANCE WITH THE PWMA

        79.      All previous paragraphs are incorporated as though fully set forth herein.

        80.      The PMWA requires that employees receive “time and one-half” overtime premium

compensation for hours worked over forty (40) per week.

        81.      Plaintiff Thompson was not exempt from receiving overtime benefits under the

PMWA.

        82.      Plaintiff Thompson worked more than forty (40) hours in workweeks during times

relevant to this complaint, however, Cole violated the PMWA by failing to pay Plaintiff Thompson

any overtime premium for hours worked over forty (40) per week.

        83.      Plaintiff Thompson has suffered damages and continues to suffer damages as a result

of Cole’s acts or omissions as described herein; though Cole is in possession and control of necessary




Original Complaint                                                                              Page 9
      Case 4:20-cv-01050 Document 1 Filed on 03/24/20 in TXSD Page 10 of 11



documents and information from which Plaintiff Thompson would be able to precisely calculate

damages.

        84.      In violating the PMWA, Cole acted willfully, without a good faith basis and with

reckless disregard of clearly applicable Pennsylvania law.

                                               VI.
                                         RELIEF SOUGHT

        85.      Plaintiff respectfully prays for judgment against Cole as follows:

                 a.      For an Order pursuant to Section 16(b) of the FLSA finding Cole liable for

unpaid back wages due to Plaintiff, and for liquidated damages equal in amount to the unpaid

compensation found due to Plaintiff;

                 b.      For an Order pursuant to the PMWA awarding Plaintiff unpaid overtime and

other damages allowed by law;

                 c.      For an Order awarding the costs and expenses of this action;

                 d.      For an Order awarding attorneys’ fees;

                 e.      For an Order awarding pre-judgment and post-judgment interest at the highest

rates allowed by law;

                 f.      For an Order compelling the accounting of the books and records of Cole, at

Cole’s own expense;

                 g.      For an Order providing for injunctive relief prohibiting Cole from engaging in

future violations of the FLSA and the PMWA, and requiring Cole to comply with such laws going

forward; and

                 h.      For an Order granting such other and further relief as may be necessary and

appropriate.




Original Complaint                                                                             Page 10
      Case 4:20-cv-01050 Document 1 Filed on 03/24/20 in TXSD Page 11 of 11



Date: March 24, 2020                 Respectfully submitted,

                                     ANDERSON ALEXANDER, PLLC

                               By:   /s/ Clif Alexander
                                     Clif Alexander
                                     Federal I.D. No. 1138436
                                     Texas Bar No. 24064805
                                     clif@a2xlaw.com
                                     Austin W. Anderson
                                     Federal I.D. No. 777114
                                     Texas Bar No. 24045189
                                     austin@a2xlaw.com
                                     Lauren E. Braddy
                                     Federal I.D. No. 1122168
                                     Texas Bar No. 24071993
                                     lauren@a2xlaw.com
                                     Alan Clifton Gordon
                                     Federal I.D. No. 19259
                                     Texas Bar No. 00793838
                                     cgordon@a2xlaw.com
                                     Carter T. Hastings
                                     Federal I.D. No. 3101064
                                     Texas Bar No. 24101879
                                     carter@a2xlaw.com
                                     John D. Garcia
                                     Federal I.D. No. 3470124
                                     Texas Bar No. 24096174
                                     john@a2xlaw.com
                                     819 N. Upper Broadway
                                     Corpus Christi, Texas 78401
                                     Telephone: (361) 452-1279
                                     Facsimile: (361) 452-1284

                                     Attorneys for Plaintiff Thompson




Original Complaint                                                       Page 11
